TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00343-CV



             DHJB Development, LLC; Highland Homes—San Antonio, LLC;
                    and Monticello Custom Homes, L.P., Appellants

                                               v.

                    Patricia Lux Graham and Terrell Graham, Appellees


              FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
     NO. 2017CVB0482, HONORABLE CHARLES A. STEPHENS, II, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellants Highland Homes—San Antonio, LLC and Monticello Custom Homes,

L.P. have filed an unopposed motion to dismiss their appeal. We hereby grant the motion and

dismiss Highland Homes—San Antonio, LLC and Monticello Custom Homes, L.P. as appellants.

The appeal shall continue as to the remaining appellant, DHJB Development, LLC. We have

amended the style of the case to reflect the partial dismissal: DHJB Development, LLC, Appellant

v. Patricia Lux Graham and Terrell Graham, Appellees.

              It is ordered October 5, 2018.



Before Chief Justice Rose, Justices Field and Toth